Citation Nr: 0335867	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-04 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that 
decision, the RO denied the veteran's claim for entitlement 
to service-connection for PTSD.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The competent medical evidence of record does not 
establish a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not suffer from PTSD that was incurred in 
active military service. 38 U.S.C.A.  §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2003); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  See also Paralyzed Veterans of America v. Sec'y 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of his claim by a letter dated in 
January 2002 and a supplemental statement of the case (SSOC) 
dated in July 2003.  The Board concludes that the discussions 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA.  

In addition, in Paralyzed Veterans of America, supra, the 
Circuit Court held that VA cannot deny a claim without giving 
the claimant one year to submit the requested evidence or 
information.  The Board notes that four years have lapsed 
between the issuance of the original rating decision and the 
supplemental statement of the case.  In addition, almost two 
years have lapsed since the RO transmitted the VCAA letter to 
the veteran, during which time the veteran has identified and 
the RO has procured evidence identified as relevant to the 
veteran's claim.  The veteran has not identified any 
additional relevant evidence that has not been procured in 
connection with his claim for entitlement to service 
connection for PTSD.  The Board, therefore, finds that the RO 
complied with the one-year requirements imposed by Paralyzed 
Veterans of America, supra.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (2002).  The Board finds that the January 2002 letter 
and the July 2003 SSOC informed the veteran of the evidence 
necessary to substantiate his claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R § 3.102 (2003).  The Board finds 
that this obligation was satisfied by the VA examination 
report of record, which is dated in July 1999 as well as the 
VA outpatient treatment examination reports of record dated 
in May 1999 and May 2001.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.	Legal Criteria/Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (stating 
that 38 U.S.C.A. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (stating that 38 U.S.C.A. § 1131 requires 
the existence of a present disability for VA compensation 
purposes). 

In order to establish service connection for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In addition, 38 U.S.C.A. § 1154(b) (2003) provides that, with 
respect to combat veterans, VA shall accept as sufficient 
proof of service-connection satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2003).  

Finally, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran, through his representative, 
filed a claim for entitlement to service connection for PTSD 
in May 1999.  Following the filing of his claim, the veteran 
underwent an examination at a VA outpatient treatment 
facility in which he was diagnosed with active and "chronic 
alcoholism."  

In July 1999, the veteran was scheduled for, and underwent, a 
VA examination.  During his examination, the veteran reported 
that "he was never able to sleep well" or study after he 
left the service.  He also admitted to continuously 
"drinking . . . all kinds of alcoholic beverages."  In his 
report, the examiner noted that the veteran was "clean, 
adequately dressed and groomed."  He also reported that the 
veteran was "alert and oriented x 3" but that his mood was 
"slightly depressed."  He further indicated:

		[The veteran's] affect is constricted.  His 
attention, concentration 
and memory are good.  His speech is clear and 
coherent.  
He is not hallucinating.  He is not suicidal or 
homicidal.  
His insight and judgment are fair.  He exhibits 
good 
impulse control.

The examiner diagnosed the veteran with alcohol dependence 
and assigned him a Global Assessment of Functioning Scale 
(GAF) score of 75.  

In March 2000, the veteran filed a Form 1-9 in which he 
contended that "he drank to self-medicate his PTSD."

In February 2001, the veteran underwent a general VA 
examination.  In the psychiatric portion of his examination, 
the examiner noted: "He is oriented, relevant and coherent.  
Memory is good."  

The veteran received treatment at a VA outpatient clinic in 
May 2001, where he complained of "sadness, irritability, 
loss of interest for daily living activities, loss of energy, 
insomnia, inability to feel pleasure in a daily task, 
inability to concentrate, feelings of worthlessness and 
anxiety."  He stated that he had experienced these feelings 
for 4 months and that he had undergone open heart surgery 6 
months earlier.  The examiner indicated that the veteran had 
adequate hygiene; was appropriately dressed and cooperative; 
had a normal gait; and showed a coherent and logical thought 
process.  He further noted that the veteran exhibited 
feelings of worthlessness; had a depressed mood; had a 
constricted but appropriate affect; displayed no 
"abnormality of perception," was oriented in all spheres; 
and had an intact memory.  In addition, the examiner 
indicated that the veteran demonstrated normal abstraction as 
well as good judgment and insight.  As a result of his 
examination, the veteran was diagnosed with "major 
depressive disorder, single episode" [emphasis added] and 
assigned a GAF score of 60.  

Subsequent to this examination, the veteran was scheduled 
for, but failed to attend, 7 out of 8 "Healthy Heart & Mind 
Support Group Meetings" scheduled with a psychologist.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that there is no competent medical 
evidence of record that establishes that the veteran has 
PTSD, and, therefore is not entitled to service connection 
for this disability.  Indeed, the evidence of record 
establishes that to the extent that the veteran suffered any 
psychological disorder, it was limited to a "single 
episode." 

In addition, the Board notes that the GAF scores assigned to 
the veteran in two separate examinations further support the 
conclusion that he neither suffers from PTSD nor any chronic 
anxiety or depressive disorder.  The GAF score of 75 assigned 
to the veteran following his May 1999 VA examination, 
reflects symptoms which, "if . . . present, . . .are 
transient and expected reactions to psychosocial stressors . 
. . associated with no more than slight impairment in social, 
occupational or school functioning."  ).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (Fourth Edition).  In the May 
2001 examination, the veteran was assigned a GAF score of 60, 
which is indicative of "moderate symptoms or moderate 
difficulty in social, occupational or school functioning."  
Id.  Although this GAF score represents more serious 
symptoms, the examiner diagnosed the veteran's depressive 
disorder as limited to that "single episode."  In addition, 
the Board recognizes, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Nevertheless, the 
examiners' diagnosis and observations are consistent with the 
GAF score that they assigned to the veteran as a result of 
each examination.

The Board has taken into consideration the veteran's numerous 
written statements regarding his opinion that he has PTSD 
because of his military service in Vietnam.  Nevertheless, he 
has not been diagnosed with a current disability.  
Accordingly, the Board cannot consider his lay statements 
regarding his condition as competent medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Board finds the unsupported contentions submitted by the 
veteran in which he claims to suffer from PTSD and link it to 
his service in Vietnam in insufficient to establish service 
connection for PTSD.  In addition, after a thorough review of 
the relevant medical evidence, the Board cannot find any 
competent medical evidence that establishes that the veteran 
suffers from PTSD.  The Board concludes, therefore, that 
since a current diagnosis of PTSD, which is a necessary 
element of the veteran's claim of entitlement to service 
connection, is not established by the competent medical 
evidence of record, service connection cannot be established.  
38 C.F.R. 3.304(f) (2003); Moreau v. Brown, 9 Vet. App. 389 
(1996).  As a result, it is not necessary to analyze the 
veteran's claim any further, and the veteran's claim for 
entitlement to service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



